Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Esser (US 9,533,355 B2) being the closest prior art teaches support devices having a pivoting arm, cylindrical roller, a variable-profile support member, a first and second driving system. Brandstrom (US 2015/0174661) discloses a tube working machine and Yamanashi (US 6,772,493) discloses a plurality of support devices having robotic arms working together to perform a task. Esser, Brandstrom and Yamanashi fails to teach or suggest a “saddle-shaped cavity for receiving the tube” having a “cross-sectional profile … wherein the cavity has a variable shaped contact surface for contacting the tube, wherein the variable shaped contact surface has a shape which varies along the cavity length” as required of independent claims 1 and 9. There is no obvious reasons to modify Esser, Brandstrom or Yamanashi to have the required feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761